Citation Nr: 0932647	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The Veteran had active military duty from May 1957 to April 
1959.  There was no overseas or combat service.  

This matter comes before the Board of Veterans' Appeals  
(Board)on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no objective evidence of hearing loss or 
tinnitus at any time during or for decades after service 
separation, the veteran made no complaints of either 
disability at the time he was examined for separation, his 
ears and hearing were noted to be normal at service 
separation, he reported tinnitus to have had onset over 20 
years after service separation, and the only competent 
medical opinion is against a finding that hearing loss for VA 
purposes first shown some 47 years after the Veteran was 
separated from service and tinnitus are attributable to any 
incident, injury, disease, or noise exposure during service.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in September 
2006, prior to the issuance of the rating decision now on 
appeal from February 2007.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence VA 
would collect on his behalf, the evidence he was responsible 
to submit, and advised he submit any relevant evidence in his 
possession.  This notice also informed the Veteran that his 
service treatment were partially fire related.  Copies were 
forwarded because the originals were delicate, and they 
appeared largely complete, though damaged, and included 
service enlistment and separation examinations. Records of 
the Veteran's outpatient treatment with VA were collected.  
The Veteran was provided a VA audiometric examination, which 
included a record review and opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The Veteran did not report ever 
seeking or requiring any treatment for hearing loss or 
tinnitus at any time from service separation until decades 
later and he provided no medical releases for VA to attempt 
collection of any private medical evidence on his behalf.  
All known available evidence has been collected for review 
and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, such as 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus), if they are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or where a diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis:  The Veteran filed his claim for service connection 
for hearing loss and tinnitus in November 2005, at age 71, 
some 45 years after he was separated from service.  

The service treatment records do not contain any complaints, 
findings, treatment or diagnosis for hearing loss, head or 
ear injury, or tinnitus at any time.  The physical 
examinations for induction and for separation from service 
both note that the Veteran's ears and hearing were normal as 
tested by whispered voice.  In completing the Report of 
Medical History for the separation examination, the Veteran 
affirmatively noted he did not have ear trouble of any kind..  

Following service separation, there is a complete absence of 
any objective evidence that the Veteran sought or required 
treatment for hearing loss or tinnitus for decades.  The 
earliest VA outpatient treatment record on file from 2005 
noted that the then-71-year-old Veteran complained of hearing 
loss since service, but there was no complaint of tinnitus.  

The Veteran was provided a VA audiometric examination in 
March 2006, which included a record review.  He informed the 
audiologist that he had a history of "military, occupational 
and recreational noise exposure."  He reported exposure to 
truck engine noise and weapons fire during service.  The 
Veteran also reported that tinnitus first had onset "about 
20-25 years ago."  The veteran could not point to any 
particular incident or occasion resulting in immediate 
hearing loss.  Audiometric testing showed, for the first 
time, that the Veteran met the threshold requirements for 
recognition of hearing loss disability for both ears in 
accordance with 38 C.F.R. § 3.385.  The hearing loss 
identified was asymmetrical, and sensorineural in nature.  
The examiner did not find evidence of significant noise 
exposure during service, and wrote that it was unlikely that 
the Veteran's current hearing loss and tinnitus were the 
result of military service.  Tinnitus was first reported by 
the Veteran to have had onset many years after service 
separation.  

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claim for service connection 
for bilateral hearing loss and tinnitus.  There were no 
complaints, findings, treatment or diagnosis for hearing 
loss, ear or head trauma or disease, or tinnitus at any time 
during or for some 45 years after the Veteran was separated 
from service.  The separation physical examination noted the 
ears and hearing to be normal, and the veteran himself noted 
no ear problems in the accompanying Report of Medical 
History.  There is not objective evidence of significant 
acoustic trauma during service.  There is simply no objective 
evidence of chronicity of hearing loss or tinnitus symptoms 
for decades after service separation, and the veteran told 
the VA audiologist that tinnitus had onset form 20-25 years 
earlier; which would have been in around 1980, over 20 years 
after service separation.  The only competent medical opinion 
on file is against the claim, and the veteran did not submit 
any medical or other objective, competent evidence in support 
of his claim.  Additionally, he has submitted no competent 
clinical evidence or opinion which shows that exposure to 
acoustic trauma in the 1950's would only first result in 
sensorineural hearing loss and tinnitus decades after the 
exposure.  



ORDER


Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


